Citation Nr: 0534883	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1969 and from May 1971 to July 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for bilateral 
hearing loss and assigned a noncompensable (i.e., 0 percent) 
rating.  

In November 2002, the Board denied the veteran's claim for a 
higher initial rating, but in March 2004 United States Court 
of Appeals for Veterans Claims (the Court) vacated the 
Board's decision and remanded the claim based on VA's failure 
to consider certain regulatory criteria discussed in more 
detail below.  Pursuant to the Court's Order, the Board in 
October 2004 remanded the claim for a new VA examination and 
consideration of the above-noted regulatory criteria, and 
also for consideration of extraschedular factors under 
38 C.F.R. § 3.321(b)(1) (2005).  The requested development 
has taken place, and the Board will therefore decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence reflects that the veteran has had level I 
hearing acuity in both ears during all stages of the appeal 
period.

2.  The preponderance of the competent, probative evidence of 
record, including the opinion of a VA audiologist in June 
2005, given after he reviewed the claims file, placed 
appropriate emphasis on the limitation of activity imposed by 
the veteran's hearing loss, considered the point of view of 
the veteran seeking work, and provided a full description of 
the bilateral hearing loss on the veteran's ordinary 
activity, reflects that the limitation of or interference 
with daily activities or employment caused by the hearing 
loss is not of a degree that warrants a compensable rating.
CONCLUSION OF LAW

The evidence of record reflects that the veteran is not 
entitled to an initial compensable rating for bilateral 
hearing loss based on the rating schedule, any other 
regulatory criteria, or on an extraschedular basis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.85 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his May 2001 claim 
for service connection for hearing loss, the RO sent the 
veteran a July 2001 VCAA letter regarding this claim prior to 
its initial, January 2002 decision granting service 
connection and assigning a noncompensable evaluation.  Then, 
after the Board's October 2004 remand, the Appeals Management 
Center (AMC) sent the veteran a January 2005 letter regarding 
its duties to assist and notify him regarding his claim, 
which was now one for a higher initial rating for his 
bilateral hearing loss, prior to readjudicating the claim in 
its June 2005 SSOC.  Thus, in compliance with Pelegrini, VA 
provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim, both when it was 
one for service connection and after the claim was granted 
and remanded, when it was one for a higher initial rating.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's July 2001 
letter had explained how to establish entitlement to service 
connection for hearing loss.  The Board's October 2004 remand 
explained how to establish entitlement to an increased rating 
under the rating schedule, and discussed the provisions 
referred to by the Court in its March 2004 Order and 
consideration of extraschedular factors.  The AMC's January 
2005 letter also indicated how to establish entitlement on an 
extraschedular basis.  The January 2005 letter also indicated 
the information or evidence needed from the veteran and the 
respective responsibilities of the veteran and the RO in 
obtaining it.  The AMC also wrote in this letter: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, in their letters, 
adjudications, and associated correspondence, the RO, AMC, 
and Board satisfied all four elements of the VCAA's notice 
requirements.

Moreover, VA obtained all identified treatment records.  In 
addition, as directed by the Board, the AMC obtained a June 
2005 VA audiologist's opinion that placed appropriate 
emphasis on the limitation of activity imposed by the hearing 
loss, considered the point of view of the veteran seeking 
work, and provided a full description of the effects of the 
bilateral hearing loss on the veteran's ordinary activity and 
employment.  There is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's rating schedule, which is 
based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

On the December 2001 VA-authorized audiological evaluation, 
the veterans' pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
30
70
80
50
Left ear
10
20
70
60
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

The 100 percent speech recognition and 50-decibel threshold 
average in the right ear result under Table VI in a numeric 
designation of I.  The 92 percent speech recognition and 40-
decibel threshold average in the left ear also result in a 
numeric designation of I.  When the right ear designation of 
I is combined with the left ear designation of I, in Table 
VII, the result is a noncompensable, or 0 percent, 
evaluation.

On the February 2005 VA audiological evaluation, the veterans' 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
15
20
65
85
46
Left ear
10
15
65
60
38

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

The 92 percent speech recognition and 46-decibel threshold 
average in the right ear result under Table VI in a numeric 
designation of I.  The 96 percent speech recognition and 38-
decibel threshold average in the left ear also result in a 
numeric designation of I.  When the right ear designation of 
I is combined with the left ear designation of I, in Table 
VII, the result is again a noncompensable, or 0 percent, 
evaluation.

The assignment of a disability rating for hearing impairment 
is derived by a "mechanical" (i.e., nondiscretionary) 
application of the numeric designations tabulated after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations obtained of level I hearing in both ears 
on separate examinations near the beginning and end of the 
appeal period reflect that the noncompensable evaluation for 
the veteran's bilateral hearing loss was appropriate and he 
was not entitled to a higher one at any stage of the appeal 
under 38 C.F.R. § 4.85 (2005).

In addition, as discussed by the Court in its March 2004 
Order and the Board in its October 2004 remand, 38 C.F.R. 
§§ 4.1, 4.2, and 4.10 (2005) include the following 
requirements: accurate and fully descriptive medical 
examinations with emphasis on the limitation of activity 
imposed by the disabling condition; that each disability be 
considered from the point of view of the veteran working or 
seeking work; and that an examination report contain a full 
description of the effects of disability on the veteran's 
ordinary activity.  The Court in its March 2004 Order found 
that it was unclear from the record and the Board's decision 
whether the December 2001 and February 2005 examiners had 
failed to place appropriate emphasis on "the limitation of 
activity imposed by the disabling condition," properly 
considered "the point of view of the veteran working or 
seeking work," or provided "a full description of the 
effects of the [bilateral hearing loss] on the [veteran's] 
ordinary activity."  See Court Order at 3 (citing 38 C.F.R. 
§ 4.1, 4.2, 4.10 (2005)).

In the present case, the veteran has indicated in his January 
2005 Statement in Support of Claim (VA Form 21-4138) and 
elsewhere that he is unemployed due to his hearing loss 
disability.  In support of this contention, the veteran has 
submitted a July 1986 letter from a furniture corporation 
that informs him that he was rejected from employment with 
that company because of his failure on the hearing 
examination and suggests that he find a more suitable and 
lighter place of employment that does not require a physical 
examination.  The veteran also submitted a January 1987 
letter from an auto repair company stating that he applied to 
work there and failed his ear examination.  In addition, the 
veteran submitted an April 1988 note indicating that the 
veteran was rejected for re-entry into Active Army reserve 
because he failed the ear examination.  In addition, the 
veteran submitted an undated letter from the Army 1004th 
General Supply Company indicating that the veteran was 
released from this company due to failing a December 1999 
"Ear Test."  The veteran also submitted an undated letter, 
received in December 2004, from a transportation company that 
stated he was not hired for a part-time position due to 
failure of an "Ear Test."

In response to the Court's and Board's remands, the AMC 
requested an opinion as to the limitations on and 
interference with daily activities and employment caused by 
the veteran's bilateral hearing loss.  A Board-certified VA 
audiologist with extensive experience in forensic audiology 
and noise exposure reviewed the veteran's claims file and 
offered the following opinions.  The veteran's speech 
recognition in quiet conditions was excellent, but bilateral 
high frequency hearing loss of the type indicated by the 
veteran's audiology examinations can cause difficulty in 
noisy, multi-speaker, or adverse listening situations such as 
with a large distance between speaker and listener where the 
speaker's face cannot be seen or he has an accent.  The 
audiologist noted that this type of hearing loss could also 
limit audibility of high frequency sounds, but with hearing 
aids, the veteran should not have inordinately more 
difficulty than the average person with such hearing loss in 
adapting to it.  As to limitation of activity, the 
audiologist concluded that with the use of hearing aids and 
other specialized devices, veterans with this type of hearing 
loss should be able to engage in gainful employment.  He also 
noted that the Americans With Disabilities Act makes it 
illegal to discriminate against qualified persons with 
disabilities and must make reasonable accommodations to 
enable an employee with a disability to perform essential job 
functions.  As to interference with employment, the 
audiologist concluded that the veteran's hearing loss should 
not interfere in gainful employment in most occupations, 
although it would prevent him from certain types of 
employment such as transport pilot or commercial truck 
driver.

Based on the above, the veteran is not entitled to a higher 
rating based on the considerations discussed in 38 C.F.R. 
§§ 4.1, 4.2 or 4.10 (2005).  Although he has apparently been 
rejected for several jobs based on his hearing loss, the June 
2005 VA audiology opinion, given after the audiologist 
reviewed the claims file, analyzed the limitation of activity 
imposed by the disabling condition, considered the veteran's 
hearing loss from the point of view of the veteran seeking 
work, and fully described the effects of the veteran's 
hearing loss upon his ordinary activity, concluded that the 
veteran could adapt to his hearing loss and that it would not 
prevent him from obtaining gainful employment.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2005).  The Board therefore finds that the 
preponderance of the competent, probative evidence of record 
reflects that the veteran's hearing loss does not cause 
functional impairment, interference with or limitation of 
daily activities, or interference in employment to the degree 
that would warrant an initial rating higher than the 
noncompensable one that the veteran was assigned when service 
connection was granted.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
hospitalization for the disability at issue and the 
manifestations of the disability are contemplated by the 
schedular criteria.  As indicated by the VA audiologist in 
June 2005, there is no indication in the record that the 
average industrial impairment from the veteran's hearing loss 
is in excess of that contemplated by the assigned evaluation 
or that application of the schedular criteria is otherwise 
rendered impractical.  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to an initial compensable evaluation for his hearing loss 
because he has been given the appropriate rating under 
38 C.F.R. § 4.85, the criteria in 38 C.F.R. §§ 4.1, 4.2, and 
4.10 (2005) have been considered by a VA audiologist and the 
Board and do not warrant a compensable evaluation, and a 
compensable evaluation is not warranted based on 
extraschedular considerations.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
an initial compensable evaluation for bilateral hearing loss 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996). 


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


